 

 

 

 

 

 

 

Report ID: 2876 Badge: 347 Corrow Division:Patrol

Occurred: 06/25/2016 19:00

 

Date Modified:06/26/2016

  

 

 

 

 

      

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case#:16BU18335 CFS#: Classification: Domestic-AGG Status:Approved
District; B Area Beat: USB Location: 239 North Street # 4, Burlington, Vermont 05401 Approved by:215
Approval Date:06/26/2016
ceuspect —_ Last Name Kenyon First Name Emily Middle Name Alias SSN --
‘information Height 507 Weight 250 Gender Female DOB 05/07/1890 RaceWhite Drivers License 52574463
Address: Street City State Zip Phone 802-297-2634
Suspect appeared to be: Under the influence of: Was monitored for
G Suspect Injured during incident: No Gang Involved: Unk Drugs/Chemicals: Unk for medical needs:
oO . .
LS Emotionally/Mentally disturbed: Yes Gang Name: Alcohol: Unk No __.
Weapons/Firearm Usage Handgun Pointed:[X] Shotgun Pointed: [-] Rifle Pointed: [] SMG Pointed]
.. . _. Handgun Fired:] Shotgun Fired: LC] Rifle Fired:[_] SMG Fired]
Q inflicted a firearm injury 7] . . . . -
a | used an improvised weapon: [_] All weapons activated performed satisfactorily:
Oo If "Yes", please explain: Please comment:
o
i
Nncident Management
ni arrested this suspect: Yes My first response controlled the incident:No | needed assistance: Yes | was injured: No Recorded/Taped: Yes
nvironment Inside [X] Daylight [X] Artificial Light [X] Dry [X] Asphalt [_] Grass [] Ice/Snow [_] Witnesses/
& Outside [X] Darkness [] Wet [J Concrete [7] Dirt [] Bystanders Present [X]
E Suspect Officer Approx # Relative
rs) Resistance Resistance Response of Times Response R/R
fst Event Passive Physical Resistance 3.0 Physical Force 1 3.0 0.0
2nd Event Active Physical Resistance 4.0 Applied Handcuffs/Tightness/Double Lockec 1 3.0 -1.0
%d Event Assaultive 4.0 Physical Force 1 3.0 -1.0
4th Event Active Physical Resistance 4.0 Physical Force 1 30 -1.0
Bih Event Active Physical Resistance 4.0 Physical Force 1 3.0 -1.0
Gh Event Active Physical Resistance 4.0 Physical Force 1 3.0 -4.0
Zh Event Assaultive 4.0 OC Spray Used 1 4.0 0.0
8th Event Active Physical Resistance 4.0 Physical Force 4 3.0 -1.0
Narrative:
2 1. On June 25, 2016, at 1900 hours, myself and Ofc. Lippa responded to 239 North Street # 4 for a domestic assault that was ongoing and was physical.

Burlington Police Dispatch advised that the female party had just attacked the male party with a knife. They also advised she was possibly in the bathroom. When
we arrived on scene, a female downstairs said something to the effect of “She has a knife, she’s upstairs.” We entered the upstairs apartment and were advised
she was in the bathroom to the left.

2. | had my handgun unholstered and pointed it at the female (Emily Kenyon DOB 05/07/90) who was leaning over the toilet and it sounded as though she
was vomiting. | could not see her hands and told her to show me her hands. She started yelling at us and told us something to the effect of leave me alone. She
then turned her body towards us and | observed nothing in her hand. | reholstered my weapon and took control of her right arm. She continued to tense up and |
forced her arm behind her back. | placed her in handcuffs, double locked them, and ensured they were secured properly.

 

 

 

Burlington 143
 

 

 

 

 

 

 

 

being the most, my pain at the time was a 2. | ordered her to stop fighting with me or | would pepper spray her. She continued to tense up and use her body
weight to push away. We began attempting to escort her out of the bathroom. | used a modified rear wrist lock to control Emily.

4. Once in the hallway to the living room, Emily continued to tense up, pull away, attempted to kick us, and was yelling at us to jet her go. She attempted
to bite Ofc. Lippa and he ordered to stop. | had to place her against the wall twice to stop her from pulling away and assaulting us. Ofc. Orfant walked into the
residence and Emily kicked Ofc. Orfant in the legs. She was told to stop and we continued escorting her onto the porch of the residence. She began shifting her
[oweight and attempting to sit down on a bench. She refused to waik any further. We then told her to walk and continued escorting her down the stairs.

N)

wo 9. Emily continued to yell at us and tense up and pull away. She attempted to kick Ofc. Lippa when we were on the stairs. We walked her to a bench in
athe yard and had her sit down. She was yelling and was told to stop by myself and other officers. She then stood up and was told to sit down. | attempted to sit her
--back down and she attempted to bite me. At this time, | pepper sprayed Emily. She said something to the effect of “That doesn’t bother me asshole.” Ofc. Lippa
brought the cruiser into the driveway and we put her inside. She attempted to kick Ofc. Orfant again while we were placing her in the car. She began kicking the

inside of the cruiser and was told to stop or she would be pepper sprayed. She was taken directly to the Chittenden Regional Correctional Facility on an
FNemergency affidavit by Ofc. Lippa.

 

 

ad. On a scale of 1-10, 1 being the least amount of pain | have ever felt, and 10

 

 

Case 2:19-cv-00070-wks Documenti77-7 Filed 12

Burlington 144
